FILED
                                                                     Jul 08 2019, 9:18 am

                                                                             CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Talisha Griffin                                           Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana                                     Tyler G. Banks
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mark Riley,                                               July 8, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2015
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Jose Salinas, Judge
Appellee-Plaintiff.                                       Trial Court Cause No.
                                                          49G14-1708-F6-29694



Robb, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-2015 | July 8, 2019                                 Page 1 of 6
                                Case Summary and Issue
[1]   Mark Riley’s bail was increased after he failed to appear at a pre-trial

      conference because he was incarcerated on another matter. Riley appeals the

      trial court’s order, raising the following restated issue for our review: whether

      the trial court abused its discretion by imposing an additional amount of bail

      without request or evidence supporting the increase. Concluding the trial court

      abused its discretion because the increase was ordered in contravention of

      statutory requirements, we reverse.



                            Facts and Procedural History
[2]   On August 12, 2017, Riley was arrested after officers responded to a call from a

      gas station about a possible overdose and he was found to be in possession of

      heroin and a syringe. Riley posted a $250 cash bond and was released from jail.

      On August 14, the trial court found probable cause and ordered bond set at the

      $250 cash posted. The State charged Riley with unlawful possession of a

      syringe and possession of a narcotic drug, both Level 6 felonies, in Marion

      Superior Court.


[3]   Riley did not personally appear at a pre-trial conference set for July 25, 2018,

      although his public defender appeared on his behalf. On that date, Riley was in

      the Marion County Jail serving a sentence in another case. The court had the

      following discussion:




      Court of Appeals of Indiana | Opinion 18A-CR-2015 | July 8, 2019           Page 2 of 6
        [Bailiff]: He’s not being held on our case. So that’s most likely
        why he wasn’t brought over, Judge.


        [Court]: Okay. Interesting. All right. Well, we will just reset
        this then. . . .


        [Bailiff]: Should we put a bond on him so they’ll bring him?


        ***


        [Defense Counsel]: I don’t think we can hold him if it’s just
        because the jail is not bringing him over or put a bond on him.


        [Court]: But if we need to get him into court – I mean, let’s –
        let’s do this. I’m going to issue a bond in the amount of $100.00
        cash. And then we’ll set it – you said his release date is?


        [Defense Counsel]: . . . August 31st.


        [Court]: Okay. So we’ll bring him back sometime between now
        and then and hopefully that will get him over here.


        [Defense Counsel]: Can you show that over our objection?


        [Court]: Yeah.


Transcript, Volume II at 5-6. The notes on the court’s minute sheet show

“bond $100.00 to get [defendant] brought over.” Appellant’s Appendix,

Volume II at 43. The trial court set another pre-trial conference for August 8.

On August 8, Riley appeared in court and requested a bond review. The trial

court took the motion under advisement and set another pre-trial conference for
Court of Appeals of Indiana | Opinion 18A-CR-2015 | July 8, 2019            Page 3 of 6
      August 29. On August 21, Riley filed a notice of appeal, challenging the July

      25 order imposing the additional bond. Riley notes in his brief that after he

      filed his notice of appeal, the trial court released Riley on his own recognizance.

      See Brief of Appellant at 7.



                                 Discussion and Decision
[4]   Indiana Code section 35-33-8-4(b) states that bail “may not be set higher than

      that amount reasonably required to assure the defendant’s appearance in

      court[.]” The amount of bail is within the sound discretion of the trial court

      and will be reversed only for an abuse of discretion. Johnson v. State, 114
N.E.3d 908, 910 (Ind. Ct. App. 2018). An abuse of discretion occurs when the

      trial court’s decision is clearly against the logic and effect of the facts and

      circumstances before it. Id.


[5]   Riley was already subject to a $250 cash bond when he failed to appear at a pre-

      trial conference because he was incarcerated on another case. He contends the

      trial court abused its discretion in ordering an additional $100 bond for his

      failure to appear through no fault of his own. Indiana Code section 35-33-8-

      5(a) allows the court to alter bail upon a showing of good cause. However, to

      increase bail, the State must move for such alteration and present certain

      evidence. Ind. Code § 35-33-8-5(b). Neither occurred here. “The State




      Court of Appeals of Indiana | Opinion 18A-CR-2015 | July 8, 2019              Page 4 of 6
      generally agrees that the trial court, under a strict reading of the statute,

      improperly set the bond in this case.” Brief of Appellee at 9.1


[6]   We, too, agree the trial court abused its discretion here. The State made no

      request to increase Riley’s bail, and other than the fact that Riley did not appear

      in court on this date because he was in jail and the jail did not transport him,

      the State did not present any additional evidence relevant to a high risk of his

      non-appearance in court. See Ind. Code § 35-33-8-5(b)(1). The requirements for

      increasing bail were not met, and the trial court therefore abused its discretion

      in increasing Riley’s bail by $100.


[7]   This abuse of discretion caused no harm to Riley, however. The trial court was

      clear that it was imposing the additional bond only to ensure the jail transported

      Riley to the next hearing and specifically scheduled the next hearing to be held

      before he was due to be released from jail in the other case. Riley was not held

      in jail longer than he was supposed to be on the other case due to the bond, and

      he never had to pay the bond because the trial court released him on his own

      recognizance when he next appeared in court. In trying to craft a solution to

      the jail’s failure to transport Riley, the trial court should have observed the

      principle of Occam’s Razor: the simplest answer is often correct. In this case,

      the simplest answer to the problem of the jail failing to transport Riley for his




      1
        The State urges us to hold this case is moot. See Brief of Appellee at 7-8. Although we agree Riley cannot
      be granted any effective relief at this point, we nonetheless address the merits of his appeal. See Cole v. State,
      997 N.E.2d 1143, 1144 n.1 (Ind. Ct. App. 2013) (addressing the issue of whether the trial court improperly
      increased bail even after the appellant notified the court that he was no longer detained).

      Court of Appeals of Indiana | Opinion 18A-CR-2015 | July 8, 2019                                        Page 5 of 6
      pre-trial conference would have been to order the jail to transport him for the

      next hearing.



                                              Conclusion
[8]   The trial court abused its discretion in sua sponte increasing Riley’s bail to

      ensure the jail transported him to court on his next hearing date. The trial

      court’s order is reversed.


[9]   Reversed.


      Baker, J., and Najam, J., concur.




      Court of Appeals of Indiana | Opinion 18A-CR-2015 | July 8, 2019           Page 6 of 6